Citation Nr: 1727024	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for Parkinson's disease. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

All issues, aside from the Veteran's claim of entitlement to service connection for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In a letter dated in January 2014, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

In a letter dated January 2014, the Veteran, through his representative, indicated that he wished to "withdraw the claim for service connection of diabetes mellitus, type II."  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  See 38 C.F.R. § 20.204.  


ORDER

The appeal of the issue of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Additional development is required before the Board may adjudicate the Veteran's claims.  A July 2014 private opinion letter submitted by the Veteran's physician indicates that the Veteran's claimed disabilities of Parkinson's disease and bilateral upper and lower peripheral neuropathy could be the result of in-service exposure to toxins.  The letter also alludes to a connection between the Veteran's ischemic heart disease and in-service toxin exposure.  This letter is in addition to numerous articles, submitted by the Veteran in January 2014, that discuss a connection between exposure to certain toxins potentially handled by the Veteran during his service and the development of Parkinson's disease and other ailments.  Given the evidence of record, VA examinations are required to determine whether the Veteran's claimed disabilities are the result of his service.  See 38 U.S.C.A. § 5103A; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

Accordingly, the case is REMANDED for the following action:

1.  Afford a Veteran VA examinations by an examiner with sufficient expertise to determine the nature and cause of any ischemic heart disease, Parkinson's disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

2.  Based on the results of the examinations and a review of the record, the examiner should provide opinions with respect to any ischemic heart disease, Parkinson's disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities, discussing whether any such disability is at least as likely as not (50 percent or greater probability) to have had its onset during, or is causally related to, the Veteran's military service.  Specifically, the examiner should discuss whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed disabilities are the result of in-service exposure to toxins.  

The Board notes the July 2014 private opinion letter submitted by the Veteran's physician, scholarly articles submitted by the Veteran in January 2014, a document describing the job duties of a jet engine mechanic, effective October 1979, which the Veteran submitted in August 2014, and an August 2014 email from an archivist of the Air Force Historical Research Agency describing solvents handled by jet engine mechanics in or about 1973. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

	(CONTINUED ON NEXT PAGE)







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


